Citation Nr: 1707480	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-48 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder fracture residuals


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for left shoulder fracture residuals.

This case was previously before the Board in August 2014 and April 2016.  In April 2016, the issue of service connection for left shoulder fracture residuals was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.

In its April 2016 remand, the Board asked for the September 2014 VA examiner, or another VA physician if that examiner was unavailable, to provide an addendum opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability had its clinical onset in service or is otherwise related to the Veteran's military service.  Specifically, the Board directed the VA examiner to address the Veteran's assertions that he has experienced chronic symptoms of left shoulder pain since service, and set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

An addendum opinion by a new VA examiner was obtained in April 2016.  The examiner opined the Veteran's left shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support, the examiner addressed the October 2001, August 2002, and November 2002 clinical reports, stating that the Veteran's left shoulder strain, diagnosed during the September 2014 VA examination, was not related to the events documented in those reports.  Further, he stated there was no medical pathological model or medical literature that established a soft tissue contusion, neck strain, or trapezius spasm could cause a shoulder strain twelve years later.  He quoted medical literature that stated even a severe muscle strain would heal in six to ten weeks, and a failure to do so would suggest an incorrect diagnosis.  

However, nowhere in his opinion did the VA examiner address the Veteran's assertions of chronic symptoms of left shoulder pain since service.  This is particularly important, as the VA examiner did not provide an explanation as to why if even severe shoulder strains heal in ten weeks, the Veteran had complained of left shoulder pain, numbness, and tingling in his left shoulder on numerous occasions since October 2001, to include in August 2002, November 2002, January 2010, March 2011, and at the VA examination in September 2014.  Thus, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, a review of the September 2014 VA examination showed the VA examiner did not address or consider the Veteran's treatment for his left shoulder in January 2010 or March 2011.  In January 2010, the records showed the Veteran complained of intermittent pain to the neck and left shoulder blade for the last one to two months.  In March 2011, the records showed the Veteran was still experiencing pain, numbness, and tingling in his left shoulder, and complained that his left shoulder muscle was smaller than his right shoulder.  Additionally, at the September 2014 examination, an x-ray of the Veteran's left shoulder showed possible stenosis of the lateral outlet of the rotator cuff.  However, the VA examiner provided no explanation as to why she only diagnosed the Veteran with a left shoulder strain, or why the diagnosis of stenosis of the lateral outlet of the rotator cuff could be ruled out.  

Consequently, a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Pensacola VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether any current left shoulder disability is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically take into consideration the October 2001, August 2002, November 2002, January 2010, and March 2011 clinical reports, as well as the findings of the September 2014 VA examination and the April 2016 addendum opinion.  

Following review of the claims file and examination of the Veteran, the examiner should identify all left shoulder disabilities found at any time during the course of the appeal, to include a left shoulder strain and possible stenosis of the lateral outlet of the left rotator cuff.  

The examiner should opine whether the Veteran's left shoulder disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include his in-service complaints of, and treatment for, muscle and trapezius spasms of the left shoulder in service.

In answering this question, the examiner should address the Veteran's assertions, in conjunction with his VA treatment records, that he has experienced chronic symptoms of left shoulder pain since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  Specifically, the examiner should address the Veteran's assertions in conjunction with the recovery times for a left shoulder strain.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for left shoulder fracture residuals.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




